TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00027-CV


Frederic A. Gladle, Appellant

v.

Dustin Leifheit, Samantha Leifheit and Darryl Leifheit, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-06-003026, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



NO. 03-07-00028-CV


Frederic A. Gladle Management Trust; Frederic A. Gladle Living Trust;
Barbara E. Gladle; Barbara Lynne Gladle Management Trust; Barbara Lynne Gladle
Living Trust; Alan Lynne Family Trust; LT Entertainment Center, LP; LT Entertainment
Group, LLC; Alan Lynne Family Partnership; Meriport Capital, Inc.; and Train, Inc.,
Appellants

v.


Dustin Leifheit, Samantha Leifheit and Darryl Leifheit,

Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. D-1-GN-06-003987, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


		These appeals were consolidated for purposes of briefing and oral argument, if any. 
Appellants have now moved to dismiss each appeal because the parties have settled.  See Tex. R.
App. P. 42.1(a)(1).  The motion is unopposed and the parties have asked that the costs be taxed
against the party incurring same.  We grant the motion and dismiss the appeals.


  
						W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Appellants' Motion

Filed:   October 24, 2007